Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	The amendments filed on 05/05/2022 have been fully considered and are made of record.
	a. Claims 4, 6-7, 16, 18-19 have been amended.
	b. Claims 1-3, 5, 9-15 and 17 have been cancelled.


Reason for Allowance

3.	Claims 4, 6-8, 16 and 18-20 are allowed. Examiner’s reasons for allowance are following:

	a)	 Applicant amended independent claims 4, 7, 16 and 19 and overcome rejection. Applicant’s arguments filed on 05/05/2022 have been fully considered and are persuasive. Therefore, the rejection sent on Office Action on 04/08/2022 has been withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 4, 7, 16 and 19: 
As to claims 4 and 6 the present invention is direct to a system comprising: a first plurality of milk meters, wherein each milk meter in the first plurality of milk meters comprises Independent claim 1 identifies the uniquely distinct features of “wherein said system comprises a second plurality of milk meters, wherein each milk meter in the second plurality of milk meters comprises a conductivity sensor, and wherein the central computer system is further configured to: store at least one predefined conductivity value, at least one predefined conductivity time length value, at least one predefined conductivity range, at least one predefined conductivity threshold and at least one predefined conductivity time length threshold; receive and store conductivity measurements from the conductivity sensors; compare the conductivity measurements to the predefined conductivity value: calculate conductivity time length measurements according to a time during which the conductivity measurements are within about the predetermined conductivity range; generate conductivity alerts when a deviation between the conductivity measurements and the predefined conductivity value is above about the predefined conductivity threshold; generate conductivity time alerts when a deviation between the conductivity time length measurements and the predefined conductivity time length values is above about the predefined conductivity time length threshold”.
As to claims 7-8 the present invention is direct to a system comprising:  Independent claim 7 identifies the uniquely distinct features of “a first plurality of milk meters, wherein each milk meter in the first plurality of milk meters comprises a temperature sensor; and a central computer system connected to the plurality of milk meters; wherein the central computer system is connected physical or virtually to the milk meters and wherein the central computer system is configured to: store at least one predefined temperature value, at least one predefined temperature time length value, at least one predefined temperature range, at least one predefined temperature threshold and at least one predefined temperature time length threshold; receive and store temperature measurements from the temperature sensors; compare the temperature measurements to the predefined temperature value; calculate temperature time length measurements according to a time during which the temperature measurements are within about the predetermined temperature range; generate a temperature alert when a deviation between the temperature measurements and the predefined temperature value is above about the predefined temperature threshold; generate a temperature time alert when a deviation between the temperature time length measurements and the predefined temperature time length value is above about the predefined temperature time length threshold”.
As to claims 16 and 18 the present invention is direct to a method for monitoring a clean in place (CIP) wash procedure in a milk farm, wherein the method comprises:  Independent claim 16 identifies the uniquely distinct features of “wherein the first plurality of milk meters and the second plurality of milk meters may be the same or different, wherein said method further comprises: generating a temperature alert when a deviation between the temperature measurement and the pre-defined temperature value is above about a predefined temperature threshold; generating a conductivity alert when a deviation between the conductivity measurement and the pre-defined conductivity value is above about a predefined conductivity threshold; generating a temperature time alert when a deviation between the temperature time length measurement and the predefined temperature time length values is above about a pre-defined temperature time threshold; generating a conductivity time alert when a deviation between the conductivity time length measurement and the predefined conductivity time length values is above about a pre-defined conductivity time threshold; or any combination thereof”.
As to claims 19-20 the present invention is direct to a method for monitoring a clean in place (CIP) wash procedure in a milk farm, wherein the method comprises:   Independent claim 19 identifies the uniquely distinct features of “measuring the conductivity of the wash fluid by way of a conductivity sensor positioned within each milk meter in a second plurality of milk meters, thereby obtaining conductivity measurements; sending the temperature measurements and conductivity measurements from each temperature sensor and each conductivity sensor to a central computer system at pre- defined time intervals, wherein the time intervals for sending the temperature measurements may be the same or different than the time intervals for sending the conductivity measurements; calculating the length of time during which the temperature measurements are within about a predetermined temperature range, thereby obtaining a temperature time length measurement; and calculating the length of time during which the conductivity measurements are within about a predetermined conductivity range, thereby obtaining a conductivity time length measurement, wherein the first plurality of milk meters and the second plurality of milk meters may be the same or different”.

The closest prior art, Stevens et al. (Pub NO. US 2003/0146834 A1), Kool et al. (Pub No. US 2017/0172101 A1) teaches System and Method for Milk Monitoring, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  


                                                                                                                                                                                            
/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858